Plaintiffs sued to recover the sum of five thousand four hundred dollars as damages for the alleged false representations as to the value of land situated in Santa Clara County which they received from the defendants in trade for their property situated in Madera County. The cause was tried before the court, sitting without a jury, and judgment was entered in favor of the defendants, from which the plaintiffs appeal under section 953a of the Code of Civil Procedure. *Page 355 
The cause of action is founded upon the allegations of the third amended complaint in which it is claimed that the respondent Goodrich falsely represented to the appellants that the seven-acre tract of land situated on the Story road in the county of Santa Clara, and which came to the appellants as a part of the trade, was of the value of ten thousand dollars, and that the house and lot situated in the city of San Jose, and also traded to the appellants, was of the value of five thousand dollars. The trial court found that the respondent Goodrich did not represent these parcels to be of the value alleged in the third amended complaint, and also found that no false representations were made to the appellants as an inducement to make the trade.
On this appeal the appellants insist that the trial court committed error in finding that the representations as to value of the two tracts of land in Santa Clara County were merely expressions of opinion and not statements of fact. In reply the respondents point out that the trial court did not find as claimed by the appellants, but that it did expressly find that the alleged false representations were not made. It is then said by the respondents that the evidence regarding these alleged representations being in conflict, the finding of the trial court is conclusive upon this appeal.
[1] The respondents have correctly presented the only issue which is involved here. The cause of action was founded upon the alleged false representations as to value. The trial court found that these false representations were not made. The evidence on the part of the appellants is that the respondent Goodrich assured the appellants that he could get ten thousand dollars for the Story road property and four thousand five hundred dollars for the San Jose house and lot. Another witness testified for the appellants that he heard Goodrich tell them that the property in San Jose was worth four thousand five hundred dollars or five thousand dollars, and that he could get ten thousand dollars for the property in the country. On the part of the respondents the evidence is that no representations were made as to the value of either parcel involved in the trade, but that Goodrich stated to the appellants that the house in San Jose would make good trading property at from four thousand dollars to five thousand dollars; that it was rented for thirty-five dollars a month and would pay good interest on the *Page 356 
investment. As to the ranch on the Story road, Goodrich testified that he told one of the appellants that if he would fix it up he could make it a seven thousand dollar to ten thousand dollar ranch. This testimony was in harmony with that given by the appellant M.V. Macedo to the effect that Goodrich stated to him, in reference to the Story road property, that if he would "work it up good" he would guarantee to get the appellant ten thousand dollars for the place. All the testimony covering the transactions indicates that the only representations made by the respondent Goodrich related to the value of the properties for trading purposes, and that the only testimony in support of the allegations of the third amended complaint, that false representations as to the values of these properties were made to the appellants, was expressly denied. There is, therefore, a conflict in the evidence covering the issue of false representations which the trial court resolved in favor of the respondents. As there is sufficient evidence to support the finding of the trial court on that issue, it is conclusive on this appeal.
Judgment affirmed.
Langdon, P.J., and Preston, J., pro tem., concurred.